SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of letter datedMarch 13,2015, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter dated March 13, 2015 the Company reports that , inthe framework of the continue review of the Master Agreement for Exchange of Corporate Services entered into with Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud”) andIRSA Propiedades Comerciales S.A. (formerly known as Alto Palermo S.A. (APSA)) (“IRPC”) on June 30, 2004, as amended from time to time on August 23, 2007, August 14, 2008, November 27, 2009, March 12, 2010, July 11, 2011, October 15, 2012, November 12, 2013 and February 24, 2014 (the “Master Agreement for Exchange of Corporate Services”) , it has subscribed the Seventh Agreement for the Implementation of Amendments to the Master Agreement for Exchange of Corporate Services. The purpose of this new amendment is to generate a more efficient allocation of corporate resources among the parties and continue the reduction of certain fixed costs incurred in the development of the parties’ businesses in order to decrease their incidence on operating results. In spite of the terms of the Master Agreement for Exchange of Corporate Services, the parties continue to be independent as regards the execution of their business and strategic decisions. Furthermore, this agreement does not affect the efficiency of the internal control systems nor the internal and external audit procedures. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets March 16, 2015
